Case 3:20-cv-00098-REP Document 140 Filed 04/14/20 Page 1 of 2 PageID# 3462



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division




STEVES AND SONS, INC.,

     Plaintiff,

V.                                      Civil Action No. 3:20cv98

JELD-WEN, INC.,

     Defendant.




                                  ORDER


     Having considered STEVES AND SONS, INC.'S MOTION TO FILE ITS

RESPONSE   TO   JELD-WEN,    INC.'S   SECOND    SUPPLEMENTAL     BRIEF   IN

OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION, AND ACCOMPANYING

EXHIBITS, UNDER SEAL (EOF No. 90), and the supporting memorandum,

and for good cause shown, and the requirements of Local Civil Rule

5 and the decisions in Ashcraft, et al. v. Conoco, Inc., 218 F.3d

288 (4th Cir. 2000), In re Knight Publishing Co., 743 F.2d 231

(4th Cir. 1984) and Stone v. Univ. of Maryland, 855 F.2d 178 (4th
Cir. 1988) having been met, and the plaintiff asserting that the
documents requested to be sealed are designated confidential under

the STIPULATED PROTECTIVE ORDER (EOF No. 25) entered herein, it is
hereby ORDERED that STEVES AND SONS, INC.'S MOTION TO FILE ITS

RESPONSE   TO   JELD-WEN,    INC.'S   SECOND    SUPPLEMENTAL    BRIEF    IN
Case 3:20-cv-00098-REP Document 140 Filed 04/14/20 Page 2 of 2 PageID# 3463
